[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                    FILED
                           ________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 January 26, 2006
                                 No. 05-13743                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                                 D. C. Docket Nos.
                             05-00064-CV-3-MCR-MD
                                  03-34212-LMK

IN RE: NICK CHARLES ARNOLD,

                                                            Debtor.
 __________________________________________________________________

NICK CHARLES ARNOLD,
f.n.a. Alvin Reginald Barney, Jr.,

                                                               Plaintiff-Appellant,

      versus

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
as nominee for Countrywide Home Loans, Inc.

                                                              Defendant-Appellee.
                            _______________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                (January 26, 2006)
Before TJOFLAT, BIRCH, and CARNES, Circuit Judges.

PER CURIAM:

         Nick Charles Arnold, a debtor proceeding pro se, appeals from the district

court’s dismissal of his Chapter 7 bankruptcy appeal for failure to follow a court

order and the denial of his motion for leave to proceed in forma pauperis (“IFP”),

28 U.S.C. § 1915(a)(3)

                                            I.

         The district court did not abuse its discretion in dismissing Arnold’s case

under Fed.R.Civ.P. 41 for failure to comply with the court’s order requiring him to

pay the filing fee. On March 30, 2005, the district court ordered Arnold to pay the

full filing fee within ten days, warning him that failure to do so would result in

dismissal. When Arnold failed to respond to the court or submit the filing fee, the

court dismissed his appeal from the bankruptcy court on May 23, 2005, nearly two

months after its March 30 order. That dismissal was grounded on a clear record of

delay; Arnold had ample time to pay the filing fee; and it is unlikely that a lesser

sanction would have sufficed. See Goforth v. Owens, 766 F.2d 1533, 1535 (11th

Cir. 1985). Therefore, there was no abuse of discretion in dismissing Arnold’s

appeal from the bankruptcy court because of his failure to comply with the March

30 order. See Gratton v. Great Am. Commc’n, 178 F.3d 1373, 1374 (11th Cir.

1999).

                                             2
                                          II.

       Arnold also contends that the district court should not have denied him IFP

status. Appeal from a final judgment brings up for review all preceding non-final

orders. Kirkland v. Nat’l Mortgage Network, Inc., 884 F.2d 1367, 1370 (11th

Cir. 1989). Denials of IFP status are reviewed only for abuse of discretion. Camp

v. Oliver, 798 F.2d 434, 436-37 (11th Cir. 1986); see also Lister v. Dep’t of

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

       Section 1915(a) provides that any court in the United States may authorize

the commencement of a proceeding without prepayment of fees by a person who

submits an affidavit that includes a statement of assets that the person possesses

and indicates that the person is unable to pay such fees. See 28 U.S.C.

§ 1915(a)(1). The court, however, may deny an IFP motion if it finds that the

action is not taken in good faith. See 28 U.S.C. § 1915(a)(3).

       Both the bankruptcy court and the district court determined that Arnold’s

claim to a homestead exemption not only was without merit but also was frivolous,

meaning that it was not being pursued in good faith. And they were right. The

Florida constitutional provision setting out the homestead exemption for that state,

says this:

       Homestead; exemptions

             (a) There shall be exempt from forced sale under process of any

                                          3
      court, and no judgment, decree or execution shall be a lien thereon,
      except for the payment of taxes and assessments thereon, obligations
      contracted for the purchase, improvement or repair thereof, or
      obligations contracted for house, field or other labor performed on the
      realty . . . .

Fla. Const. Art. X § 4 (emphasis added). The mortgage on Arnold’s home clearly

was an “obligation[] contracted for the purchase” of the home and therefore plainly

excepted from the homestead exemption. See Fla. Const. Art. X § 4(a). Since

Arnold’s mortgage was not protected by Florida’s homestead exemption, it

manifestly was not exempt in bankruptcy. Id. Therefore, Arnold’s claim was

frivolous, and the district court did not abuse its discretion in denying his IFP

motion. See 28 U.S.C. § 1915(a)(3).

      AFFIRMED.




                                           4